DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III (claims 21-25) in the reply filed on 22 September 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 26 March 2020 and 29 April 2020 have been entered in full. Claims 1-13 are canceled.  Claims 14-20 are withdrawn from further consideration as discussed above.  Claims 21-25 are under examination.

Information Disclosure Statement
The listing of references in the specification at p. 23 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Therefore, the application must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  However the instant application is not in compliance with the sequence rules, particularly 37 C.F.R. § 1.821(d), which requires that reference be made to a particular sequence identifier (SEQ ID NO:) in the specification and claims at each disclosure of a sequence encompassed by the definitions set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Such sequences are disclosed without the required reference to a particular sequence identifier at least at p. 5, line 36.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., p. 6, line 32). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites the acronyms CTX-II and ProC2.  In the interest of clarity, acronyms should be spelled out at their first usage followed by the acronym in parentheses.  Subsequent recitations of the term may be by acronym alone.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein:
(1) the recited cartilage disorder is characterized by articular cartilage injury or loss of articular cartilage; and
(2) the administered FGF-18 compound comprises amino acid residues 28-196 of SEQ ID NO: 1 (including sprifermin), optionally fused to a heterologous protein or chemical compound;

Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of biological molecules on physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
not found in joints.  See Krishnan et al. (2018, Matrix Biol. 71-72:51-69) for a review on the many different types of cartilage disorders.  Similarly, claims 21-23 and 25 broadly recite treatment with any “FGF-18 compound”.  Claim 24 recites sprifermin or a fusion protein comprising an “FGF-18 moiety.”  However, there are not structural limitations to the recited “FGF-18 compound” or “FGF-18 moiety.”  “FGF-18 compound” is discussed at pp. 4-5 of the specification, which allows for any variant or mutant of human FGF-18 proteins maintaining at least one biological activity of human FGF-18.  Proteins have numerous biological activities though, some being specific (e.g., chondrogenic activity) and others being common to all proteins in the right setting (e.g., nutritional activity, immunogenic activity).  Accordingly, claims 21-25 are very broad with respect to the patient population being treated, and the therapeutic agent being administered.

With regard to the type of cartilage being treated, the state of the art acknowledges a difference between articular and non-articular cartilage insofar as they respond to therapy.  For example, Rowshan et al. (2008, J. Oral Maxillofac. Surg. 66:543-546) discuss common cartilage disorders of outer ear cartilage, including perichondritis and necrosis of cartilage tissue (see p. 543).  Such were treated with antibiotics, but not growth factors (p. 543-544).  Also, there is no evidence or reason to expect that the biomarkers associated with good response to FGF-18 are similarly elevated or depressed in cartilage tissues other than articular cartilage.  For example, elevated levels of some biomarkers in some types of cartilage damage are not predictive of whether or not that biomarker is elevated in other types of cartilage damage.  See Grad et al. (2016, Eur. Cells and Mater. 31:1-10), who report that CXCL6 levels are elevated in samples from subjects suffering from lumbar disc degeneration; and Sherwood et al. (2015, Ann. Rev. Rheum. Dis. 74:2207-2215), who report that CXCL6 expression levels are decreased in samples from subjects suffering from osteoarthritis.
With regard to the FGF-18 compounds being administered, the problem of predicting protein structure from sequence data and in turn utilizing predicted structural 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for 

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).    
Due to the large quantity of experimentation necessary to determine how to treat any type of cartilage disorder loss effectively with any type of FGF-18 compound based on CTX-II and/or ProC2 biomarker levels other than treating articular cartilage injury/loss with FGF-18 comprising amino acids 28-196 of SEQ ID NO: 1 by selecting a patient population as per claim 21 (b) and intra-articularly administering an FGF-18 compound comprising amino acids 28-196 of SEQ ID NO: 1; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art regarding different cartilage types/disorders and the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Conclusion
	No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
18 November 2021